                20-11898-shl              Doc 1      Filed 08/13/20 Entered 08/13/20 15:20:37                                 Main Document
                                                                   Pg 1 of 18


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)       20 -                                                Chapter 15
                                                                                                                                   Check if this an
                                                                                                                                   amended filing




Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                   12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).


1.   Debtor's name                  VB INVESTCO PTY LTD

2.   Debtor's unique identifier       For non-individual debtors:
                                          Federal Employer Identification Number
                                          Other 101 961 095 . Describe identifier ACN           .
                                      For individual debtors
                                          Social Security Number:
                                          Individual Taxpayer Identification Number (ITIN):
                                          Other     . Describe identifier    .



3.   Name of foreign
     representative(s)              Vaughan Strawbridge, Richard Hughes, John Greig and Salvatore Algeri

4.   Foreign proceeding in
     which appointment of the
     foreign representative(s)
     occurred                  Voluntary administration commenced by appointment of administrators by liquidator with leave of
                                    Federal Court of Australia
5.   Nature of the foreign            Check one:
     proceeding
                                          Foreign main proceeding
                                          Foreign nonmain proceeding
                                          Foreign main proceeding, or in the alternative foreign nonmain proceeding



6.   Evidence of the foreign             A certified copy, translated into English, of the decision commencing the foreign proceeding and appointing the foreign
     proceeding                       representative is attached.
                                         A certificate, translated into English, from the foreign court, affirming the existence of the foreign proceeding and of the
                                      appointment of the foreign representative, is attached.
                                         Other evidence of the existence of the foreign proceeding and of the appointment of the foreign representative is
                                      described below, and relevant documentation, translated into English, is attached.
                                      Court Order and ASIC extract evidencing appointment of administrators


7.   Is this the only foreign            No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the debtor is
     proceeding with respect          pending).
     to the debtor known to
     the foreign                          Yes
     representative(s)?




Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                                     page 1
               20-11898-shl            Doc 1           Filed 08/13/20 Entered 08/13/20 15:20:37                                          Main Document
                                                                     Pg 2 of 18
8.   Others entitled to notice      Attach a list containing the names and addresses of:
                                    (i) all persons or bodies authorized to administer foreign proceedings of the debtor,
                                    (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this petition, and
                                    (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.



9.   Addresses                   Country where the debtor has the center of its main                       Debtor's registered office:
                                 interests:

                                                                                                           VB Investco Pty Ltd
                                                                                                           56 Edmondstone Road Bowen Hills, Brisbane, Queensland,
                                                                                                           4006, Australia Telephone: +61 7 3295 3000, Facsimile: +61
                                 Australia                                                                 7 3295 3163
                                                                                                           P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code

                                                                                                           Australia
                                                                                                           Country


                                 Individual debtor's habitual residence:                                   Address of foreign representative(s):

                                                                                                           Deloitte Brisbane, Riverside Centre, 123 Eagle St, Brisbane
                                                                                                           City QLD 4000
                                 P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code   P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code


                                                                                                           Australia
                                 Country                                                                   Country




10. Debtor's website (URL)       https://www2.deloitte.com/au/virgin


11. Type of debtor               Check one:
                                      Non-individual (check one):

                                                 Corporation. Attach a corporate ownership statement containing the information described in Fed. R. Bankr. P.
                                              7007.1.
                                                   Partnership

                                                   Other. Specify:

                                      Individual




Official Form 401                            Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                     page 2
               20-11898-shl          Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37                                 Main Document
                                                                 Pg 3 of 18
12. Why is the venue proper     Check one:
    in this district?
                                      Debtor's principal place of business or principal assets in the United States are in this district.
                                      Debtor does not have a place of business or assets in the United States, but the following action or proceeding in a
                                      federal or state court is pending against the debtor in this district.


                                      If neither box is checked, venue is consistent with the interests of justice and the convenience of the parties, having
                                      regard to the relief sought by the foreign representative, because:
                                       The Foreign Debtors are liable on a contingent basis for amounts owed under debt
                                      instruments which are governed by New York state law.


13. Signature of foreign        I request relief in accordance with the chapter 15 of title 11, United States Code.
    representative(s)
                                I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the relief sought in this petition, and
                                I am authorized to file this petition.

                                I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                I declare under penalty of perjury that the foregoing is true and correct,


                            X     /s/ Richard Hughes                                                     Richard Hughes
                                Signature of foreign representative                                      Printed name

                                Executed on      8/13/2020
                                                 MM / DD / YYYY


                            X
                                Signature of foreign representative                                      Printed name

                                Executed on
                                                 MM / DD / YYYY



                            X    /s/ Abid Qureshi                                                         Date 8/13/2020
14. Signature of attorney
                                Signature of Attorney for foreign representative                               MM / DD / YYYY

                                Abid Qureshi
                                Printed name

                                Akin Gump Strauss Hauer & Feld LLP
                                Firm name

                                One Bryant Park
                                44th Floor
                                New York, NY 10036-6745
                                Number, Street, City, State & ZIP Code


                                212-872-1000                                                       aqureshi@akingump.com
                                Contact phone                                                      Email address

                                2684637 NY
                                Bar number and State




Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                                       page 3
20-11898-shl   Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37   Main Document
                                     Pg 4 of 18




                                  EXHIBIT A

                       Court Order Evidencing Appointment
20-11898-shl            Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37        Main Document
                                                    Pg 5 of 18




Federal Court of Australia
District Registry: New South Wales
Division: General                                                                  No: NSD818/2020

IN THE MATTER OF VAH NEWCO NO. 2 PTY LTD (IN LIQUIDATION) ACN 160
881 354 AND VB INVESTCO PTY LTD (IN LIQUIDATION) ACN 101 961 095

RICHARD HUGHES IN HIS CAPACITY AS LIQUIDATOR OF EACH OF VAH
NEWCO NO. 2 PTY LTD (IN LIQUIDATION) AND VB INVESTCO PTY LTD (IN
LIQUIDATION) and others named in the schedule
Plaintiff

                                                      ORDER

JUDGE:                                JUSTICE MIDDLETON

DATE OF ORDER:                        30 July 2020

WHERE MADE:                           Melbourne

THE COURT ORDERS THAT:

1.      The Originating Process filed 27 July 2020 be made returnable at 10.15 am on 30 July
        2020.
2.      Pursuant to sections 436B(2)(g) and 448C(1) of the Corporations Act 2001 (Cth)
        (Corporations Act), leave be granted for Richard John Hughes, Salvatore Algeri,
        Vaughan Neil Strawbridge and John Lethbridge Greig to be appointed jointly and
        severally as administrators (Administrators) of each of VAH Newco No. 2 Pty Ltd (in
        liquidation) (VAH Newco 2) and VB Investco Pty Ltd (in liquidation) (VB Investco)
        (together, the Companies).
3.      Pursuant to section 447A(1) of the Corporations Act, Part 5.3A of the Corporations Act is
        to operate in relation to each of the Companies as if:
        (a)      section 436E of the Corporations Act does not apply to the administrations of the
                 Companies, such that there is no requirement that a first meeting of creditors in the
                 administrations of each of the Companies be convened or held;
        (b)      section 438B(2) of the Corporations Act does not apply to the administrations of the
                 Companies; and




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11898-shl            Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37           Main Document
                                                    Pg 6 of 18
                                                       -2-




        (c)      the Administrators may convene and hold the meetings required pursuant to
                 section 439A of the Corporations Act at any time during the convening period (as
                 defined by the Corporations Act), provided that notice of such meetings is provided
                 in accordance with section 75-225 of the Insolvency Practice Rules (Corporations)
                 (IPR) and the Corporations (Coronavirus Economic Response) Determination
                 (No. 1) 2020 (Cth).
4.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the Insolvency
        Practice Schedule (Corporations), being Schedule 2 to the Corporations Act (IPSC), if,
        pursuant to any provision in any of Part 5.3A of the Corporations Act, the Corporations
        Regulations 2001 (Cth), the IPSC, or the IPR, the Administrators are required to provide
        any other notification to creditors during the administrations of the Companies, the
        applicable notice requirements will be satisfied by the Administrators taking the following
        steps:
        (a)      where the creditor:
                 (i)      is a registered user on the Halo Platform, by publishing a notice via the Halo
                          Platform;
                 (ii)     is not a registered user on the Halo Platform but the Administrators have an
                          email address for a creditor, by notifying each such creditor of the relevant
                          matter via email;
                 (iii) is not a registered user on the Halo Platform and the Administrators do not
                          have an email address for a creditor but have a postal address for that creditor
                          (or have received notification of non-delivery of a notice sent by email in
                          accordance with (a)(ii) above), by notifying each such creditor in writing of
                          the relevant matter via post;
                 (iv) is not a registered user on the Halo Platform and the Administrators do not
                          have an email address for a creditor but have an email address for a trustee,
                          custodian or other agent who represents or may act on behalf of that creditor,
                          by notifying each such trustee, custodian or other agent via email;
        (b)      by publishing notice of the relevant matter on the website maintained by the
                 Administrators at
                 https://www2.deloitte.com/au/en/pages/finance/articles/virginaustralia-holdings-
                 limited-subsidiaries.html; and


Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11898-shl            Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37           Main Document
                                                    Pg 7 of 18
                                                       -3-




        (c)      to the extent the matter relates to a meeting that is the subject of section 75-40(4) of
                 the IPR, by causing notice of the meeting to be published on the ASIC published
                 notices website at https://insolvencynotices.asic.gov.au/.
5.      Pursuant to section 90-15(1) of the IPSC, the Administrators are justified in not requiring
        or receiving a "Report as to Affairs" (RATA) or "Report on Company Activities and
        Property" (ROCAP) from any of the directors (or former directors) of the Companies.
6.      Pursuant to section 482(1) of the Corporations Act, until further order, the winding up of
        each of the Companies be stayed.
7.      The First Plaintiff must take all reasonable steps to cause notice of these orders to be
        given, within one (1) business day of the making of these orders, to:
        (a)      the creditors (including persons or entities claiming to be creditors) of each of the
                 Companies, in the following manner:
                 (i)      where the creditor is a registered user on the Halo Platform, by publishing a
                          notice via the Halo Platform,
                 (ii)     where the creditor is not a registered user on the Halo Platform but the
                          Administrators have an email address for a creditor, by notifying each such
                          creditor, via email, of the making of the orders and providing a link to a
                          website where the Creditor may download the orders and the Originating
                          Process;
                 (iii) where the creditor is not a registered user on the Halo Platform and the
                          Administrators do not have an email address for a creditor but have a postal
                          address for that creditor (or have received notification of non-delivery of a
                          notice sent by email in accordance with (a)(ii) above), by notifying each such
                          creditor via post, of the making of the orders and providing a link to a website
                          where the Creditor may download the orders and the Originating Process;
                 (iv) where a creditor is not a registered user on the Halo Platform and the
                          Administrators do not have an email address for a creditor but have an email
                          address for a trustee, custodian or other agent who represents or may act on
                          behalf of that creditor, by notifying each such trustee, custodian or other agent
                          via email, of the making of the orders and providing a link to a website where
                          the trustee, custodian, other agent or Creditor may download the orders and
                          the Originating Process;


Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11898-shl            Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37         Main Document
                                                    Pg 8 of 18
                                                       -4-




                 (v)      by placing scanned, sealed copies of the Originating Process on the website
                          maintained by the Administrators at
                          https://www2.deloitte.com/au/en/pages/finance/articles/virginaustralia-
                          holdings-limited-subsidiaries.html; and
        (b)      the Australian Securities and Investments Commission.
8.      Any person who can demonstrate a sufficient interest has liberty to apply to vary or
        discharge any of orders 2 to 6 above, on one (1) business day’s written notice being given
        to the Plaintiffs and to the Associate to Justice Middleton.
9.      The Plaintiffs have liberty to apply on one (1) business day’s written notice to the Court in
        relation to any variation or discharge of the Court’s orders or any other matter generally
        arising in the administrations of either or both of the Companies.
10.     The Plaintiffs' costs of the application be treated as costs in the liquidations, or otherwise
        in the external administrations, of each of the Companies, jointly and severally.
11.     These orders be entered forthwith.




Date that entry is stamped: 30 July 2020




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11898-shl            Doc 1         Filed 08/13/20 Entered 08/13/20 15:20:37            Main Document
                                                    Pg 9 of 18
                                                       -5-




                                                              Schedule

                                                                                No: NSD818/2020
Federal Court of Australia
District Registry: New South Wales
Division: General


Second Plaintiff                      VAH NEWCO NO.2 PTY LTD (IN LIQUIDATION) ACN 160
                                      881 354

Third Plaintiff                       VB INVESTCO PTY LTD (IN LIQUIDATION) ACN 101 961
                                      095

Fourth Plaintiff                      SALVATORE ALGERI, VAUGHAN NEIL STRAWBRIDGE
                                      AND JOHN LETHBRIDGE GREIG




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11898-shl   Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37   Main Document
                                    Pg 10 of 18




                                   EXHIBIT B

                       ASIC Extracts Evidencing Appointment
        20-11898-shl          Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37                  Main Document
Australian Securities &                            Pg 11 of 18
                                                                                           Electronic Lodgement
Investments Commission                                                                Document No. 7EAZ16096
                                                                            Lodgement date/time: 03-08-2020 17:49:06
                                                                            Reference Id: 142794826



                                                                                                                       Form 505
                                                                                                    Corporations Act 2001
                                                                                      415(1), 427(2), 427(4), 450A(1)(a),
                                                                                            499(2C)(a) & (b), 537(1) & (2),
                                                                             Insolvency Practice Rules (Corporations) 2016
                                                                                                                 s70-60(2)

External Administration or Controllership
Appointment of an administrator or controller
Liquidator details


                                      Registered liquidator number

                                                            326810
                                      Registered liquidator name

                                                            RICHARD JOHN HUGHES

Company details


                                      Company name

                                                            VB INVESTCO PTY LTD
                                      ACN

                                                            101 961 095
                                      Company industry type

                                                            Transport, Postal and Warehousing

Add a new appointment

Appointee details
                                      Liquidator No.        326810
                                      Person Name

                                                            RICHARD JOHN HUGHES
                                      Address

                                                            DELOITTE TOUCHE TOHMATSU,
                                                            'RIVERSIDE CENTRE' LEVEL 23 123
                                                            EAGLE STREET BRISBANE QLD 4000
                                                            Australia
                                      Type of Appointment                           Appointed Jointly and
                                                                                    Severally



ASIC Form 505 Ref 142794826
                                                                                                                  Page 1 of 3
        20-11898-shl          Doc 1        Filed 08/13/20 Entered 08/13/20 15:20:37   Main Document
Form 505 - Appointment of an administrator or controllerPg 12 of 18
Liquidator: 326810 - RICHARD JOHN HUGHES




Appointee details
                                          Liquidator No.        55418
                                          Person Name

                                                                JOHN LETHBRIDGE GREIG
                                          Address

                                                                DELOITTE TOUCHE TOHMATSU,
                                                                'RIVERSIDE CENTRE' LEVEL 23 123
                                                                EAGLE STREET BRISBANE QLD 4000
                                                                Australia
                                          Type of Appointment                   Appointed Jointly and
                                                                                Severally

Appointee details
                                          Liquidator No.        224498
                                          Person Name

                                                                SALVATORE ALGERI
                                          Address

                                                                DELOITTE TOUCHE TOHMATSU,
                                                                'DELOITTE TOUCHE TOHMATSU
                                                                DELOITTE TOUCHE TO' LEVEL 23 477
                                                                COLLINS STREET MELBOURNE VIC 3000
                                                                Australia
                                          Type of Appointment                   Appointed Jointly and
                                                                                Severally

Appointee details
                                          Liquidator No.        322301
                                          Person Name

                                                                VAUGHAN NEIL STRAWBRIDGE
                                          Address

                                                                C/- DELOITTE TOUCHE TOHMATSU,
                                                                'GROSVENOR PLACE' LEVEL 2 225
                                                                GEORGE STREET SYDNEY NSW 2000
                                                                Australia
                                          Type of Appointment                   Appointed Jointly and
                                                                                Severally




ASIC Form 505 Ref 142794826
                                                                                               Page 2 of 3
        20-11898-shl                Doc 1       Filed 08/13/20 Entered 08/13/20 15:20:37                        Main Document
Form 505 - Appointment of an administrator or controller     Pg 13 of 18
Liquidator: 326810 - RICHARD JOHN HUGHES




Appointment Details


                                                Provide the date of appointment.
                                                                        03-08-2020
                                                Type of administrator
                                                                        Administrator
                                                Method of appointment
                                                                        appointment by liquidator or provisional
                                                                        liquidator

Authentication

                                                This form has been authenticated by
                                                Name                 RICHARD JOHN HUGHES
                                                This form has been submitted by
                                                Name                 Richard John HUGHES
                                                Date                 03-08-2020


Payment                                                                              For more help or information
You need to pay the fee (and any late fees if                                        Web                  www.asic.gov.au
required) by Bpay or cheque in accordance                                            Ask a question?      www.asic.gov.au/question
with the instructions on your invoice                                                Telephone            1300 300 630




ASIC Form 505 Ref 142794826
                                                                                                                               Page 3 of 3
20-11898-shl   Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37   Main Document
                                    Pg 14 of 18




                                  EXHIBIT C

        Consolidated Statement Pursuant to Bankruptcy Rule 1007(a)(4) and
                         Bankruptcy Code Section 1515(D)
 20-11898-shl           Doc 1    Filed 08/13/20 Entered 08/13/20 15:20:37                       Main Document
                                              Pg 15 of 18




                CONSOLIDATED STATEMENT PURSUANT TO BANKRUPTCY
                RULE 1007(A)(4) AND BANKRUPTCY CODE SECTION 1515(D)

 I.          Corporate Ownership Statement (Fed. R. Bankr. P. 7007.1)

         1.       To the best of the Foreign Representatives’1 knowledge and belief, as of the Petition

Date2, the following corporations directly or indirectly own 10% or more of the equity interests in

Virgin Australia Holdings Ltd. (ACN 100 686 226) (“Holdings”):

                  (a) EAG Investment Holding Company Limited - approximately 20.97%;
                  (b) Singapore Airlines LTD - approximately 20.03%;
                  (c) Nanshan Capital Holdings LTD – approximately 20.01%;
                  (d) HNA Innovation Ventures (Hong Kong) Co Limited – approximately 19.86%;
                      and
                  (e) Corvina Holdings Limited – approximately 10.02%.

         2.       Holdings owns 100% of the of the equity interests in Virgin Australia Airline

Holdings Pty Ltd (ACN 093 924 675).

         3.       Virgin Australia Airline Holdings Pty Ltd (ACN 093 924 675) owns 100% of the

equity interests in:

                  (a) VAH Newco No. 2 Pty Ltd (160 881 354); and
                  (b) VB Investco Pty Ltd. (101 961 095).

         4.       Attached hereto as Exhibit A is an organizational chart reflecting all of the

ownership interests of the Additional Foreign Debtors, the Foreign Debtors and their non-Debtor

affiliates as of the Petition Date. None of the Additional Foreign Debtors directly or indirectly

owns 10% or more of any class of equity of a corporation whose securities are publicly traded.




         1
           Capitalized terms that are not defined herein have the meaning ascribed in the Supplemental Verified
Petition for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representatives, and (III)
Related Relief under Chapter 15 of the Bankruptcy Code filed concurrently herewith.
         2
           As used herein, the term “Petition Date” refers to August 13, 2020, the date on which the Additional Foreign
Debtors filed chapter 15 petitions.


                                                          4
 20-11898-shl         Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37         Main Document
                                           Pg 16 of 18



 II.     Persons or Bodies Authorized to Administer Foreign Proceedings of the Foreign
         Debtor (Fed. R. Bankr. P. 7007.1).

        5.      As of the Petition Date, the Foreign Representative are authorized to administer a

“foreign proceeding” of the Additional Foreign Debtors. The service address for the Foreign

Debtor is Deloitte Brisbane, Riverside Centre, 123 Eagle St, Brisbane QLD 4000, Australia.

 III.    Pending Litigation (Fed. R. Bankr. P. 7007.1).

        6.      The Foreign Representatives are not aware of any litigation involving the

Additional Foreign Debtors currently pending in the United States.

 IV.     Provisional Relief (Fed. R. Bankr. P. 7007.1).

        7.      As of the Petition Date, the Additional Foreign Debtors are not seeking any

provisional relief.

 V.      Additional Foreign Proceedings (Bankruptcy Code § 1515(d).

        8.      As of the Petition Date, the Additional Foreign Debtors are not involved in any

foreign proceedings other than the Additional Australian Proceedings.




                                                5
20-11898-shl   Doc 1   Filed 08/13/20 Entered 08/13/20 15:20:37   Main Document
                                    Pg 17 of 18



                                  EXHIBIT A
                               Organization Chart
                                                                     20-11898-shl                Doc 1           Filed 08/13/20 Entered 08/13/20 15:20:37                                                 Main Document
   Virgin Group Corporate Structure                                                                                           Pg 18 of 18




                                                                                                                                                                                                                                                              Legend
                                                                                                                                                   Virgin Australia
                                                                                                                                                  Holdings Limited                                                                                                 Voluntary
                                                                                                                                                                                                                                                                                                   International
                                                                                                                                                                                                                                                                   Administration
                                                                                                                                                                                                                                                                   In Liquidation                  Other Australian
                                                                                                                                                                                                                                                                                                   entities
                         Virgin Australia                                                                                                          Virgin Australia                                                                                                Trustee                         Shareholding
                          International                                                                                                           Airlines Holdings
                        Operations Pty Ltd                                                                                                              Pty Ltd



                         Virgin Australia                  Velocity Frequent                                                                                                                    TA Holdco
                                                                                           Virgin Australia                 VAH Newco No.2         Virgin Australia   VAH Newco No.1                                                     Red Jet Foundation
                          International                    Flyer Holdco Pty                                                                                                                  (Singapore) Pte.   VB Investco Pty Ltd                                VB Leaseco Pty Ltd
                                                                                           Airlines Pty Ltd                     Pty Ltd            Cargo Pty Ltd          Pty Ltd                                                              Pty Ltd
                         Holdings Pty Ltd                         Ltd                                                                                                                              Ltd.


                                                                                                        Virgin Australia
   Virgin Australia                                                                                                                                                               Tiger Airways
                                                           Velocity Frequent   Short Haul 2018         (NZ) Employment                  Skywest Airlines                                                                       Virgin Australia          VA Regional                737 2012 No. 1 Pty
    Airlines (NZ)                                                                                                                                                                 Australia Pty
                                                            Flyer 1 Pty Ltd     No. 1 Pty Ltd            and Crewing                       Pte. Ltd.                                                                           Holidays Pty Ltd         Leaseco Pty Ltd                    Ltd
       Limited                                                                                                                                                                       Limited
                                                                                                            Limited


   Virgin Australia
                                                           Velocity Frequent   Short Haul 2017         VA Borrower 2019
                                                                                                                                                                              Tiger Group                                                               VB Leaseco No 2            737 2012 No. 2 Pty
   Airlines (SE Asia)                                                                                                                  A.C.N. 098 904 262                                                                    VB Ventures Pty Ltd
                                                            Flyer 2 Pty Ltd     No. 1 Pty Ltd            No. 1 Pty Ltd                                                                                                                                      Pty Ltd                       Ltd
         Pty Ltd                                                                                                                             Pty Ltd



   Virgin Australia                           Velocity Rewards
                                                                               Short Haul 2017         VA Borrower 2019                 Virgin Australia                                                                                               VB PDP 2010-11 Pty            Short Haul 2014
    International                             Pty Ltd ATF The                                                                                                                                                                 Airline Samoa Ltd
                                                                                No. 2 Pty Ltd            No. 2 Pty Ltd                  Regional Airlines                                                                                                     Ltd                     No. 1 Pty Ltd
   Airlines Pty Ltd                             Loyalty Trust
                                                                                                                                            Pty Ltd



  Tiger International                                                          Short Haul 2017                                                                                                                                                           VB 800 2009 Pty             Short Haul 2014
   Number1 Pty Ltd
                                             Velocity Frequent
                                               Flyer Pty Ltd                    No. 3 Pty Ltd
                                                                                                      Virgin Tech Pty Ltd              VARA Group                                                                                                              Ltd                    No. 2 Pty Ltd




                                              Torque Solutions                                                                                                                                                                                                                       Short Haul 2016
                                                                               VBNC5 Pty Ltd
                                             (Australia) Pty. Ltd.                                                                                                                                                                                                                    No. 1 Pty Ltd




Intl. Flying Rights Group                    Frequent Flyer Group                       VAA Group                                                                                                                                                                                    Short Haul 2016
                                                                                                                                                                                                                                                                                      No. 2 Pty Ltd



                                                                                                                                                                                                                                                                                    VB LH 2008 No. 1
                                                                                                                                                                                                                                                       VA Hold Co Pty Ltd
                                                                                                                                                                                                                                                                                        Pty Ltd



                                                                                                                                                                                                                                                                       Virgin Australia        VB LH 2008 No. 2
                                                                                                                                                                                                                                                                       2013-1 Issuer Co             Pty Ltd
                                                                                                                                                                                                                                                                           Pty Ltd



                                                                                                                                                                                                                                                                       VA Lease Co Pty
                                                                                                                                                                                                                                                                             Ltd




                                                                                                                                                                                                                                                                          Leasing Group



   © 2020 Deloitte Financial Advisory Pty Ltd                                                                                                                                                                                                                                                            0
